UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4387



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


COLUMBUS CRAYTON FREEMAN, III,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CR-04-
287)


Submitted:   January 4, 2006                 Decided:   January 25, 2006


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher L. Hamlin, MCNAMEE, HOSEA, JERNIGAN, KIM, GREENAN &
WALKER, P.A., Greenbelt, Maryland, for Appellant.          Rod J.
Rosenstein, United States Attorney, Daphene R. McFerren, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     On May 28, 2004, federal agents executed a search warrant on

the residence of Columbus Freeman.      The agents recovered equipment

for making identification documents, a 9mm handgun, and a magazine

with fifteen rounds of ammunition.          Freeman was indicted for

possession of document-making equipment with the intent to produce

false identification documents, see 18 U.S.C.A. § 1028(a)(5) (West

2005), and possession of a firearm by a felon, see 18 U.S.C. §

922(g)(1) (2000).     He moved to suppress the fruits of the search,

and the district court denied the motion.

     Freeman subsequently pleaded guilty to both charges, reserving

his right to bring this appeal challenging the denial of his

suppression motion.    We review de novo legal conclusions regarding

probable cause and reasonable suspicion, and review for clear error

the underlying factual findings.       United States v. Singh, 363 F.3d

347, 354 (4th Cir. 2004).

     Freeman asserts three reasons why the search violated his

rights.    First, he contends that the search warrant, which was

issued by a state judge in Maryland, was not supported by probable

cause.    Determining the existence of probable cause requires the

judge issuing the warrant “‘to make a practical, common-sense

decision whether, given all of the circumstances set forth in the

affidavit . . . there is a fair probability that contraband or

evidence of a crime will be found in a particular place.’”      United


                                   2
States v. Robinson, 275 F.3d 371, 380 (4th Cir. 2001) (quoting

Illinois v. Gates, 462 U.S. 213, 238 (1983)).

     The affidavit presented to the state judge in this case met

this standard.       It stated that a “Cooperating Defendant” had told

the agents that Freeman was manufacturing false identification

documents at his residence, and that the agents had subsequently

corroborated this tip by monitoring a “Confidential Informant”

entering     Freeman’s      residence   and    purchasing     such   documents.

Freeman makes much of the fact that the state judge may not have

been aware that the “cooperating defendant” and “confidential

informant”    were    the    same   person,    but    this   minor   referential

discrepancy was immaterial to the determination of probable cause.

See, e.g., United States v. George, 971 F.2d 1113, 1123 n.15 (4th

Cir. 1992).     Moreover, even if the warrant was improperly issued,

the agents were entitled to rely upon it because the record lacks

evidence of their bad faith or objective unreasonableness in

believing probable cause to be present. See United States v. Leon,

468 U.S. 897, 926 (1984); United States v. Perez, 393 F.3d 457,

460-66 (4th Cir. 2004).

     Second,     Freeman      argues    that    the    agents    violated    his

constitutional and statutory rights by neglecting to knock and

announce their presence when executing the warrant.              See 18 U.S.C.

§ 3109 (2000); United States v. Banks, 540 U.S. 31, 35-36 (2003).

While knocking and announcing is a default requirement of warrant


                                        3
execution, officers may dispense with it where they “‘have a

reasonable suspicion’” that under the circumstances it would be

“‘dangerous or futile, . . . or would inhibit the effective

investigation of the crime.’”         Id. at 36 (quoting Richards v.

Wisconsin, 520 U.S. 385, 394 (1997)), see also id. at 42-43.              Such

reasonable suspicion existed here: the informant told the agents

that Freeman had a gun and had vowed not to be captured by law

enforcement.

     Third, Freeman claims that the gun must be excluded from

evidence   because   the   warrant   did   not   authorize   a   search   for

firearms. Shortly after entering, the agents asked Freeman whether

he had any dangerous weapons, and he directed them to a drawer in

a storage unit containing the 9mm handgun.         While the warrant did

not authorize the agents to search specifically for a gun, it is

nevertheless admissible because its discovery was inevitable.             See

Nix v. Williams, 467 U.S. 431, 444 (1984).          The warrant permitted

the agents to look for, inter alia, a variety of paper documents,

and it is inconceivable that they would have failed to eventually

open this drawer of their own accord.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before us and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     4